Opinion by
Mb. Justice Green,
The foundation of the plaintiff’s claim in this case is an alleged contract between the plaintiff’s intestate and the defendant, for the purchase by the latter of a house and lot on Chestnut street in the city of Allegheny for $5,000 to be paid in cash. The title to the property was not in the name of Mrs. Reed and never had been. On the contrary, it was in the name of her husband, who originally purchased it, and she never held it by any deed, conveyance, gift or any other species of title. She was not, and did not claim to be, even the equitable owner of it. On the contrary her husband had given a mortgage on the property for $2,800, to one Heckman and wife, dated October 3, 1872, and it was claimed that this mortgage had passed by various assignments to a number of different persons, until; on April 28, 1877, it was transferred to W. W. Patrick, who, on January 3, 1884, transferred it to Leonard Hahn, a brother-in-law of Klaus, the defendant. It never was transferred to Mrs. Reed. She alleges however- that she furnished the money to pay off the mortgage to one Handel, who held it from August 27,1875, to April 28,1877, and that the transfer from Han*454del to Patrick was really made for her benefit, he holding it as trustee for her. If she had been the real owner of the property, or had held the title in her own name, an inquiry into the source of her title would have been of little, if any, consequence, as this was a contest between her and an alleged purchaser from her, not involving the rights of her husband’s creditors. But as the defendant denied utterly and absolutely any contract with her, or even any conversation with her respecting a purchase of the property, it became a matter of serious consequence to her to prove that she was, at least, the equitable owner of the mortgage held by Patrick, in order to give some color to her claim to have the proceeds of the sale to Klaus. There was a sale made to Klaus. It was by a deed made by Hahn, the last transferee of the mortgage, and the method by which the change of title from Mrs. Reed’s husband to Klaus was brought about, was a scire facias on the mortgage by Hahn, a consequent judgment, execution and sheriff’s sale of the property to Hahn who bought it at the sale, and then a deed from Hahn to Klaus. To this arrangement both Reed and his wife were manifestly consenting parties. The only money that was paid was a sum of five hundred dollars which Hahn paid to Patrick for the transfer of the mortgage to Hahn, which money Hahn testifies was paid to him by Klaus, and the costs and expenses of the proceeding under the mortgage and the sheriff’s sale, and that money also was paid by Klaus. The preliminary arrangements for the change of title to the land were made, according to Hahn’s testimony, between Klaus, William A. Reed, Hahn and Mr. Erskine, a member of the bar who conducted the proceedings at the direct instance of Klaus. The nominal purchase money at the sheriff’s sale was five hundred dollars, of which no part was paid- except a sum sufficient to defray the costs and expenses, and that was paid by Klaus.
The aspect of the contention now becomes visible. Klaus testifies that all his dealings were with the husband in whose name the title to the property stood; that he agreed to buy the property from Reed in consideration of a transfer by him to Reed of an interest in a manufacturing company located at a place called Canal Fulton in the state of Ohio. Mr. Klaus thus states his agreement with Reed: “ He agreed to make title to this house, that is, I agreed to give him an interest of a third in *455the manufactory, and he was to give me title to the house, and I was to account for five thousand dollars and he was to account for whatever the interest was worth in those works.” Klaus said he not only did not know, and was never informed, that Mrs. Reed claimed any interest or title in the property, but also that he had no knowledge of her claiming any interest in the mortgage.
The testimony of Mrs. Reed, taken by deposition, was read at the trial and she testified fully to a contract made with Klaus, that he would buy the property from her for $5,000 in cash. Of course, as she had no title, the ownership of the mortgage, through the use of which the change of title was effected, became a most serious element in the contention. She gave testimony on that subject at considerable length, claiming that her money was paid to Handel for it, but when she was cross-examined her testimony became quite confusing, and to a considerable extent contradictory. She at first said she thought she handed the money to Handel who she said was her agent. Afterwards she said she could not tell whether she handed it to Handel or got Mr. Reed to do so. She said at first it was paid by her own check, and afterwards that part of it was paid in cash, and part by check. But she could not tell on what bank the cheek was drawn nor for how much, nor could she give any particulars in regard to it. No actual check of hers was given in evidence nor any bank account showing any such payment. Mr. Patrick was not examined nor Mr. Handel, and altogether her testimony on this subject was of a very unsatisfactory character. She said Klaus was present at one of the payments, but Klaus denied it most positively as he did the whole of her story in regard to any contract with her for the purchase of the property. It is not necessary to pursue these details. They extended quite widely. We have only referred to enough of them to show that two important questions of fact were developed on the trial, one, the ownership of the mortgage, the other the making of a contract with Klaus. Neither could be taken from the jury, A favorable finding of both was essential to the plaintiff’s case. The verdict depended almost exclusively upon the credibility of witnesses and the probability of Mrs. Reed’s statement as to her ownership of the mortgage. Its truthfulness was a fair subject of controversy before the jury. After a most careful study *456of the charge of the learned judge of the court below, and a patient reading of the whole of the testimony, we are convinced of its fairness, its sufficiency as a presentation of the whole subject, and its strict legal correctness. The case was carefully tried in accordance with the former opinion of this court, and we are constrained to add that we regard the verdict as a reasonable and just conclusion from the whole of the evidence. Th.e authorities and principles invoked for the appellant are inapplicable. They do not reach the heart of the controversy. They are perfectly correct but they do not embrace the questions at stake here.
Without going through the remaining assignments of error in detail we are clearly of opinion that none of them is sustained and they are all dismissed.
Judgment affirmed.